 Case: 2:20-cv-03053-EAS-KAJ Doc #: 20 Filed: 11/23/20 Page: 1 of 1 PAGEID #: 367




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

GARY H. LEHMAN, et al.,

                  Plaintiffs,
                                                     Case No.: 2:20-cv-3053
        v.                                           Judge Edmund A. Sargus, Jr.
                                                     Magistrate Judge Kimberly A. Jolson

GULFPORT ENERGY CORP., et al.,

                  Defendants.


                                            ORDER

        Defendant Gulfport Energy Corp. has notified the Court that it has filed for bankruptcy in

the United States Bankruptcy Court for the Southern District of Texas, invoking a stay of this

action pending completion of the bankruptcy. (ECF No. 19.) Accordingly, this action is STAYED

pursuant to Section 362(a) of the Bankruptcy Act, 11 U.S.C. § 362(a), until the Bankruptcy Court

lifts the stay.

        IT IS SO ORDERED.




11/23/2020                                    s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
